 


109 HR 2397 IH: To extend the temporary suspension of duty on Trifloxystrobin.
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2397 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Mr. Costa introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary suspension of duty on Trifloxystrobin. 
 
 
1.Trifloxystrobin
(a)In generalHeading 9902.29.41 of the Harmonized Tariff Schedule of the United States (relating to Trifloxystrobin) is amended by striking 12/31/2003 and inserting 12/31/2008. 
(b)Effective date
(1)In generalThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after January 1, 2004.
(2)Retroactive applicationNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law, upon proper request filed with U.S. Customs and Border Protection before the 90th day after the date of the enactment of this Act, any entry, or withdrawal from warehouse for consumption, of any good—
(A)that was made on or after January 1, 2004, and before the date of the enactment of this Act, and
(B)with respect to which there would have been no duty if the amendment made by subsection (a) applied to such entry or withdrawal,shall be liquidated or reliquidated as if such amendment applied to such entry or withdrawal. 
 
